Title: From John Adams to James McHenry, 17 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy September 17. 1798

I have recd your letter of the 10th and return you the Letters from General Wilkinson and the Qr. Mr. General.
Inclosed is a Letter from John Hampdon Palmer of Vermont to Judge Cranch, requesting his Aid in procuring a Pair of Colours. This young Gentleman is a Grandson of old General Palmer my Neighbour, who was active and usefull in the early Part of the late Revolution, and indeed I believe through the whole of it.—He is represented to me as a Young Man of Sprightly Abilities. It would gratify my feeling very much to give him a Commission.
With great Esteem I have the / honor to be, &c

John Adams